Citation Nr: 1104477	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to service connection for a dermatological 
disability.

3.  Entitlement to service connection for a neurological 
disability, to include seizures, vasovagal episodes, and syncope.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Because the Veteran has raised numerous issues of entitlement to 
service connection throughout the pendency of this appeal, the 
Board will provide a brief procedural background.  In its 
September 2008 decision, the Board denied entitlement to service 
connection for a right ankle disability, a bilateral leg 
disability, a chronic respiratory disability, depression, 
emotional distress, and insomnia, a disability causing chest 
pain, and an acquired vision disorder.  It remanded the matters 
of entitlement to service connection for tinea pedis, a stomach 
disorder, a left ankle disorder, epididymitis, abdominal 
scarring, a left shoulder disability, and a seizure disorder.  

In its October 2009 decision, the Board denied entitlement to 
service connection for right epididymitis and a gastrointestinal 
disability, and granted service connection for abdominal 
scarring.  The issues of a left ankle disability, a left shoulder 
disability, a seizure disorder, and a dermatological disability 
were again remanded at this time.  The RO has substantially 
complied with the dictates of the October 2009 Remand with 
respect to the issues of a dermatological disability and a 
neurologic disorder.  The Board may proceed on these issues.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In November 2010, the 
RO subsequently granted entitlement to service connection for a 
left ankle disability, which was the subject of the October 2009 
Board remand.  This is a full grant of the benefits sought and 
the Board will take no further action on this matter.  

The issue of a left shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does 
not have a current dermatological disability.  

2.  The preponderance of the evidence shows that the Veteran does 
not have a current neurological disability.


CONCLUSIONS OF LAW

1. The Veteran does not have a dermatological disability which 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).  

2.  The Veteran does not have a neurological disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (1) (2010); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claims, a letter 
dated in June 2005 satisfied the second and third elements under 
the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (1) (2010); Quartuccio, 16 Vet. App. 
at 187.  A letter dated in March 2006 satisfied the first element 
under the duty to notify provisions.  Id.  See also Dingess, 19 
Vet. App. 473.  Although this March 2006 letter was not issued 
prior to initial adjudication, the Veteran has not been 
prejudiced as he was subsequently provided adequate notice, given 
time to submit additional evidence and argument, and his claims 
were readjudicated in supplemental statements of the case dated 
in July 2007, August 2009, and November 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 378-79 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Although there is some mention of private 
treatment which the Veteran sought for his dermatological 
problems, he has not submitted signed forms authorizing VA to 
assist the Veteran in obtaining these records.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  The Veteran has not assisted 
VA in the development of his appeal.  The Board finds that 
further attempts to obtain any private medical records would be 
fruitless.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
afforded a VA examination in connection with his claimed 
dermatological disability in November 2008.  He also submitted to 
VA examinations in connection with his claimed seizure disorder 
in November 2009 and April 2009.  The Board has reviewed the 
examination reports and determines that the opinions are 
adequate, as they are predicated on a full reading of medical 
records in the Veteran's claims file.  The examiners considered 
all of the pertinent evidence of record, to include the results 
of hearing tests performed during service, as well as the 
subsequent evaluations.  The examiners also provided a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
As noted above, he presented personal testimony before the 
undersigned.  There is no error or issue that precludes the Board 
from addressing the merits of this appeal.

II.	 Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

 It is noted that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 
38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997)(holding that interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has a 
disability for which benefits are being claims.  As will be 
discussed below, it does not appear that the Veteran suffers from 
a current dermatological or neurological disability.  

a.	 Dermatological Disability

The Veteran's service treatment records show that in January 
1984, he presented with pain in his right big toe for which he 
was diagnosed with eczema on the plantar surface of the right 
foot.  In July 1984, he complained of right foot pain as a result 
of skin flaking and again was diagnosed with eczema.  In January 
1986, he complained of cracking and peeling on his feet and was 
diagnosed with hydrosis.  In July 1987, he was diagnosed with 
mild cellulitis.  In October 1994, he complained of pain in his 
right foot.  On examination, his right foot on the underside and 
around the toe area was cracked and dry with two small open sores 
on the side of the great toe.  His great toe was red and swollen.  
He was diagnosed with sub-cellulitis at that time.  In a January 
1994 periodic examination, the Veteran's skin was found to be 
clinically normal.  He expressly denied any problems with his 
skin at that time.  On separation examination in January 1996 the 
Veteran endorsed foot trouble and stated that he had experienced 
a right foot fungal infection.  However, on physical examination, 
his feet were normal and no skin defects referable to his feet 
were identified.

Post-service treatment records are silent for diagnoses of skin 
disabilities.  In VA treatment notes dated in December 2004 and 
November 2005, the Veteran denied having a skin rash.  These 
records are silent for any complaints of any skin problem aside 
from his abdominal scarring, which has been service connected.  

During a November 2008 VA examination, the Veteran complained of 
a foot rash and indicated that if he walked too much his feet 
cracked and bled.  The examiner made note that the Veteran was 
followed at the VA Medical Center in Abilene, Texas and Big 
Springs, Texas as well as through private providers.  As 
indicated above, the Veteran has not submitted signed forms 
authorizing VA to obtain these private records.  Nevertheless, 
the Veteran's skin was evaluated.  However, the examiner found no 
evidence of rash, hydrosis eczema, scarring, or disfigurement on 
the Veteran's feet.  Having found no evidence of foot rash on 
examination, the examiner opined that it was less likely than not 
that any current disorder was related to his skin condition found 
during his service.  

Following the Board's October 2009 Board remand, the RO was 
advised to determine whether a VA dermatological examination was 
necessary to determine the etiology of any current skin disorder.  
See Ardison v. Brown, 6 Vet. App. 405, 407-8 (1994).  During a 
February 2010 VA examination, the Veteran denied any current 
dermatological problems, including rashes, pustules, eczema, 
acne, or fungal infections.  As such, it was determined that a 
dermatological examination would not be performed.  

Turning to the Veteran's own assertions, he indicated 
experiencing and being treated for numerous skin problems during 
service.   He is competent to give evidence about what he 
experienced in-service, e.g. that he was treated for numerous 
skin problems during service.  His statements however do not 
indicate that he suffered from a current skin problem.  However, 
assuming that the October 2006 statement could be read to imply 
that he suffered from current skin problems, the Board finds that 
the Veteran is competent to report such symptoms.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet 
App 303 (2007) (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Veteran is competent to report symptoms that come to his senses.  
But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, skin problems are not the types of conditions that can 
be related to military service by lay testimony. Davidson, 581 
F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As 
such, the Veteran is not competent to provide an opinion as to 
the etiology of this disability.  

Further, while the Veteran is competent to describe his symptoms, 
his statements of his continued skin problems since service are 
contradicted by the statements made in August 2004, November 
2005, November 2008, and February 2010 where he continuously 
denied any sort of skin condition, to include rashes pustules, 
papules, eczema, acne or fungal infections.  This evidence weighs 
against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  Further, the absence of documented 
complaints of skin problems for many years after his in-service 
complaints weigh against the claim on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints.).  Also the lack of evidence of treatment 
bears on the credibility of the evidence of continuity.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997). 

In balancing the evidence, the Board finds that entitlement to 
service connection for a skin disability is not warranted.  The 
Veteran has indicated that he has experienced numerous skin 
problems during service.  His service treatment records 
corroborate this fact.  However, the Veteran's post-service 
records do not show continued complaints of or treatment for such 
problems.  In fact, the Veteran has continuously denied such 
problems post-service.  The Board finds that the medical evidence 
does not support a finding that the Veteran has a current 
dermatological disorder.  Without medical evidence of the current 
existence of a claimed condition, there may be no service 
connection.  See Degmetich, 104 F.3d 1328; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a dermatological disability.  
Consequently, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Neurological Disorder

Service treatment records include a March 1976 letter from the 
Veteran's private physician indicating that in 1968 the Veteran 
was having difficulty in school and at home with frequent 
episodes of "blanking out" when he was tired.  At that time, a 
neurologic consultation was found to be normal.  In August 1987, 
the Veteran was seen for a syncopal episode while sitting in a 
barber's chair.  This service treatment note indicates that the 
Veteran had episodes of loss consciousness in 1980 and 1984 when 
he had chest pain.  The note indicates that a neurological 
examination was grossly normal.  He was assessed with "rule out 
seizure disorder."   In a January 1989 treatment note, the 
Veteran indicated signs and symptoms of vasovagal response.  In a 
January 1996 Report of Medical History, the Veteran indicated a 
history of vasovagal/syncope episodes.  On physical examination 
the Veteran was neurologically normal.  The examiner determined 
that the Veteran was qualified for separation.

During the April 2009 VA examination, the examiner noted the 
history of the Veteran's in-service syncopal episodes.  The 
examiner indicated that since the Veteran's discharge, he has 
experienced no loss of consciousness or blackouts but had not 
been seen for a neurological assessment.  The Veteran was 
diagnosed with vasovagal episodes associated with near syncopal 
attacks and possibility syncopal attacks felt to be associated 
with momentary blackouts without documentation confirming seizure 
disorder.  The examiner provided that based on evidence available 
from the claims file, the Veteran's extensive oral history, and 
the physical examination, he would have to resort of mere 
speculation to say the blackout spells were related to any type 
of seizure disorder since there is no documentation available for 
which to base his opinion.  

During a February 2010 VA examination, the Veteran was again 
assessed with vasovagal episodes associated with near syncope 
attaches with episodes of passing out/blackouts.  The examiner 
indicated that there was no diagnosis of seizures.  At this time, 
the Veteran denied any present episodes of vasovagal attacks and 
thus the examiner could not determine whether such attacks were 
related to service.  During the February 2010 VA examination, the 
examiner found that the Veteran had denied any present episodes 
of vasovagal attacks.  In fact, since the Veteran's service 
discharge, the Veteran denied experiencing any episodes of loss 
of consciousness or blackouts.  The Veteran's post-service 
medical records are silent for any complaints or treatment for 
episodes of loss of consciousness.  

In his October 2006 VA Form 9, the Veteran indicated that he was 
treated for seizures while in service and asked that a VA 
examination be conducted.  His statements do not indicate that he 
suffered from a current problem.  However, even assuming that the 
October 2006 is read to imply that he suffered from current 
episodes of loss of consciousness, the Board finds that the 
Veteran is competent to report such episodes.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, to report a contemporaneous 
medical diagnosis, or to describe symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377.  Competent medical evidence is not necessarily required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 
303; Woehlaert, 21 Vet. App. at 462; Davidson, 581 F.3d 1313.  
The Veteran is competent to report symptoms that come to his 
senses.  But unlike the varicose veins in Barr or dislocated 
shoulder in Jandreau, vasovagal or syncope episodes are not the 
type of conditions that can be causally related to military 
service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 
F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not 
competent to provide an opinion as to the etiology of this 
claimed disability.  

Further, while the Veteran is competent to describe his symptoms, 
his statements on his continued syncopal episodes are 
contradicted by the statements made to the VA examiners during 
the April 2009 and February 2010 VA examinations that he has not 
suffered from any vasovagal or syncopal episodes and does not 
have a seizure disorder.  This evidence weighs against the 
Veteran's credibility.  See Caluza, 7 Vet. App. at 511.  Further, 
the absence of documented complaints of syncope episodes for many 
years after his in-service complaints weigh against the claim on 
the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson, 12 Vet. App. at 459.  Also the lack of evidence of 
treatment bears on the credibility of the evidence of continuity.  
Savage, 10 Vet. App. at 495-96. 

In balancing the evidence, the Board finds that entitlement to 
service connection for a neurological disorder is not warranted.  
The Veteran has indicated that he has experienced episodes of 
loss of consciousness since his active duty.  The Veteran's 
service treatment records reveal that the Veteran was treated for 
such episodes.  However, the Veteran's post-service records show 
that the Veteran has not suffered from such episodes since his 
service discharge.  It is noted that the February 2010 VA 
examiner did not offer an opinion as to whether the Veteran's 
neurological disorder preexisted service and was aggravated as a 
result of service as requested in the October 2009 Board remand.  
However, the Board finds that a remand for an opinion as to this 
fact is not necessary since the Veteran does not suffer from a 
current disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided); see also Degmetich, 104 F.3d at 1332.  As 
such the preponderance of the evidence is against entitlement to 
service connection for a neurological disorder.  


ORDER

Entitlement to service connection for a dermatological disability 
is denied.  

Entitlement to service connection for a neurological disability, 
to include seizures, vasovagal episodes, and syncope, is denied.    




REMAND

Reasons for Remand:  To obtain an adequate VA examination to 
assess the etiology of the Veteran's left shoulder disability.

In the Board's October 2009 remand, it was noted that the Veteran 
complained of bilateral shoulder pain during service.  It is also 
noted that a majority of the in-service treatment records provide 
continued complaints and treatment for the Veteran's right 
shoulder.  However, in a January 1994 Report of Medical 
Assessment, the Veteran indicated that his shoulders had become 
worse since his last physical examination.  He made no 
distinction between his left and right shoulder.  Further, in a 
July 1994 in-service consultation, the Veteran indicated 
bilateral shoulder pain for which he was examined.  

The Veteran afforded a December 2005 VA examination where the 
examined found no findings or complaints relating to his left 
shoulder.  During a November 2008 VA examination, it was noted 
that the Veteran had a history of left shoulder surgery.  That 
examiner found current evidence of left shoulder impingement with 
the acromioclavicular joint having degenerative joint disease and 
rotator cuff weakness.  The examiner concluded that he found no 
treatment records for the Veteran's left shoulder and therefore 
could not conclude that the Veteran incurred this problem during 
service.  

During a February 2010 VA examination, the Veteran was diagnosed 
with degenerative arthritis of the left shoulder, status-post 
arthroscopic surgery.  In this examination report, the examiner 
indicated reviewing the Veteran's claims file, to include his 
service treatment records.  The examiner correctly noted that the 
Veteran had been treated for his right shoulder during service.  
The examiner provided that there were no records of treatment for 
the Veteran's left shoulder disability during service.  
Unfortunately, the examiner does not discuss the Veteran's 
service treatment records dated in January 1994 and July 1994 
which indicate bilateral shoulder pain.  This clouds the 
examiner's statement that the Veteran's service treatment records 
were actually reviewed.  After finding that there were no records 
of treatment for the Veteran's left shoulder, the examiner 
concluded that it would be speculation to attribute the Veteran's 
current left shoulder pain to his military pain.  

The Board observes that service connection generally requires 
more than a "remote possibility" or "pure speculation" about a 
connection to service but rather the connection to an event, 
injury, or disease in service should be at least as likely as a 
connection between the claimed disorder and some other cause or 
factor occurring outside of service.  38 C.F.R. § 3.102 (noting 
that "reasonable doubt" is a substantial doubt and one within 
the range of probability as distinguished from pure speculation 
or remote possibility); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

The Board also finds particularly noteworthy findings enunciated 
by the United States Court of Appeals for Veterans Claims (Court) 
in a recent decision, Jones v. Shinseki, 23 Vet. App. 382 (2010).  
In Jones, the Court indicated that it must be clear that the 
examiner has not invoked the phrase "without resort to mere 
speculation" as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled.  Id. at 387.  Additionally, it must be clear on the 
record that the inability to opine on questions of diagnosis and 
etiology is not the first impression of an uninformed examiner, 
but rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on the 
requested opinion.  Id. at 389.  Thus, before the Board can rely 
on an examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence. Id. at 390; Cf. Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  

While the February 2010 VA examiner based his inability to 
provide a nexus opinion due to the absence of service treatment 
for a left shoulder injury, it does not appear that he exhausted 
the limits of medical knowledge in issuing this opinion.  See 
Jones, 23 Vet. App. at 382.    Specifically, he failed to discuss 
the January 1994 and July 1994 treatment records which indicated 
complaints of left shoulder pain.  

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or symptoms 
of a current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (4) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the 
effort to provide the Veteran with a medical examination, it must 
ensure that such an examination is an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

The February 2010 examiner's reliance on the absence of any in-
service treatment to preclude him from supplying an opinion 
without resorting to speculation as to the etiology of the 
Veteran's current left shoulder disorder caused the examination 
findings to be insufficient.  The Board notes that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom, 12 Vet. App. at 187.  Thus, an opinion 
should be sought from an examiner to the question of whether or 
not the Veteran's current shoulder disability could have been 
related to the pain he reported in 1994 while in service.  As 
such, another examination is necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to diagnose any 
left shoulder disabilities and then 
determine the nature, extent, and etiology 
of such.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
undertaken.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner  should express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Veteran's left shoulder  
disability had its clinical onset in 
service, was aggravated by service, or is 
otherwise related to active duty.  

The examiner should comment on the January 
1994 and July 1994 service treatment notes 
which indicate complaints of bilateral 
shoulder pain.  A complete rationale 
should be given for all opinions 
expressed.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


